Exhibit 2.2 Dated26 April 2010 Contract for the sale and leaseback of land and buildings at 37-39 Norton Road, Stockton-on-Tees TS18 2BU between TAS Holdings Limited and John Maplesden, Anthony Maplesden And John Easton Contents Clause 1. Interpretation 1 2. Sale and purchase 2 3. Conditions 2 4. Risk and insurance 3 5. Deposit 3 6. Deducing title 4 7. Title guarantee 4 8. Matters affecting the Property 5 9. Transfer 5 10. VAT 5 11. Completion 6 12. Leaseback 6 13. Buyer's acknowledgement of condition 6 14. Entire agreement 7 15. Joint and several liability 7 16. Notices 7 17. Rights of third parties 8 18. Governing law and jurisdiction 8 THIS CONTRACT is dated 26 April 2010 Parties (1) TAS HOLDINGS LIMITED incorporated and registered in England and Wales with company number 02862012 whose registered office is at 37-39 Norton Road, Stockton-on-Tees, Cleveland TS18 2BU (Seller). (2) JOHN EASTON of 17 The Spinney, Hartlepool TS26 0AW ANTHONY MAPLESDEN of 10 Wycherley Avenue, Linthorpe, Middlesbrough , Cleveland TS5 5HH and JOHN MAPLESDEN of54 West Green, Stokesley, North Yorkshire TS9 5BD (Buyer). Agreed terms 1. Interpretation 1.1 The definitions in this clause apply in this contract. Buyer's Conveyancer: Thorp Parker LLP, of Martin House High Street Stokesley North Yorkshire TS9 5AD , Fax No. 01642 711257, Ref.
